

116 S240 IS: Taxpayer Identity Protection Act of 2019
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 240IN THE SENATE OF THE UNITED STATESJanuary 28, 2019Ms. Collins (for herself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Internal Revenue Service to establish, incrementally over five years, a nationwide
			 program to provide personal identification numbers to taxpayers to help
			 prevent tax-related identity theft. 
	
 1.Short titleThis Act may be cited as the Taxpayer Identity Protection Act of 2019.
		2.Identity protection personal identification numbers
 (a)In generalSubject to subsection (b), the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall establish a program to issue, upon the request of any individual, a number which may be used in connection with such individual’s social security number (or other identifying information with respect to such individual as determined by the Secretary) to assist the Secretary in verifying such individual’s identity.
			(b)Requirements
 (1)Annual expansionFor each calendar year beginning after the date of the enactment of this Act, the Secretary shall provide numbers through the program described in subsection (a) to individuals residing in such States as the Secretary deems appropriate, provided that the total number of States served by such program during such year is greater than the total number of States served by such program during the preceding year.
 (2)Nationwide availabilityNot later than 5 years after the date of the enactment of this Act, the Secretary shall ensure that the program described in subsection (a) is made available to any individual residing in the United States.